Citation Nr: 0311214	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 12, 1974 to 
January 17, 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1991 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric condition.  In 
January 1996, the Board found that new and material evidence 
had been submitted sufficient to reopen the claim, and the 
Board remanded the case to the RO for additional evidentiary 
development.


FINDINGS OF FACT

A chronic acquired psychiatric disorder (with various 
diagnoses including anxiety, depression, and schizophrenia) 
began during the veteran's active duty.  Additional mental 
impairment from a post-service head injury is unrelated to 
service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder (with various 
diagnoses including anxiety, depression, and schizophrenia) 
was incurred during active duty.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 12, 1974 to January 17, 1975.  

Available service medical records show that on an enlistment 
examination in July 1974, the psychiatric system was found to 
be normal.  On an accompanying medical history form, the 
veteran denied a history of nervous problems.  The enlistment 
examination form includes stamped entries from September 1974 
and December 1974, prior to commencing active duty, and these 
note that physical inspection showed no disqualifying 
defects.  The veteran commenced active duty on December 12, 
1974.  Service records include a January 14, 1975 document, 
signed by two doctors at Wilford Hall USAF Medical Center at 
Lackland Air Force Base, and addressed to the base commander, 
recommending that the veteran be given an administrative 
discharge from service.  This document briefly relates that 
the veteran had a psychiatric evaluation during an inpatient 
admission and was diagnosed with transient situational 
reaction manifested by anxiety, depression, and agitation in 
a basic training situation.  It was noted that this condition 
was currently in remission following brief hospitalization.  
The doctors said that predisposition for the mental problem 
was the veteran's cultural background.  Another document, 
signed by the base commander, states the veteran had been 
hospitalized from December 18, 1974 to January 14, 1975, 
following which he was recommended for service discharge due 
to a transient situational reaction.  Available service 
medical records do not include a discharge examination.  On a 
January 15, 1975 medical history form for service discharge, 
the veteran checked spaces to indicate no history of nervous 
problems.  On the back of the form he indicated that during 
service he had been hospitalized from December 18, 1974 to 
January 14, 1975; the reviewing examiner wrote on the form 
that this referred to hospitalization for nervousness and 
testing.  The veteran was honorably discharged from active 
service on January 17, 1975.  A service document notes the 
reason for discharge was failing to meet minimum standards 
for retention.  [The Board notes that its remand of this case 
asked the RO to obtain detailed service medical records of 
the service hospitalization, but such were not obtained by 
the RO.]  

In January 1976, the RO received the veteran's initial claim 
for service connection for a psychiatric disorder.  The 
veteran reported psychiatric treatment during his active 
duty, as well as post-service psychiatric treatment by Dr. 
Jaime Suavoz from February 1975 to the present.  [This 
initial claim was denied by the RO in a final decision, and 
the Board later reopened the claim based on new and material 
evidence.]

In a letter dated in June 1976, Dr. Francisco J. Zamora 
Pamies stated that he had treated the veteran in April and 
June 1976.  He indicated that the veteran's wife gave a 
history of mental illness of the veteran for the previous 
year-and-a-half.  Reported symptoms included insomnia, 
nervousness, restlessness, moodiness, strange behavior, and 
persecutory ideas.  Examination revealed a somewhat 
deteriorated young man with referential ideas who hardly 
spoke.  An impression of chronic undifferentiated type 
schizophrenia was indicated.  It was stated that treatment 
would be necessary and that the veteran was not currently 
able to function industrially.

Statements dated in June 1976 were submitted by acquaintances 
of the veteran.  They reported that the veteran was healthy 
and functioning normally prior to his period of service, but 
was changed and required psychiatric treatment following his 
discharge from service.

In September 1976, the veteran was given a VA psychiatric 
examination.  It was stated that he suffered a severe 
situational reaction while in service under the stress of 
only routine military duty.  Although the environmental 
stress had been removed, his symptomatology had not receded.  
There was a history of post-service psychiatric treatment by 
Dr. Pamies, and hospitalization in August 1976 at Hato Rey 
Psychiatric Hospital.  It was stated that there was a 
possibility that the veteran's mental condition existed prior 
to his military service.  Following objective examination, 
the examiner's diagnosis was transient situational 
disturbance with adjustment reaction of adult life.

Numerous VA and private outpatient records from the 1980s 
show ongoing treatment for psychiatric symptomatology, with 
diagnoses including schizophrenia and severe depression.

In July 1980, a statement from the Commonwealth of Puerto 
Rico's Department of Health, Mental Health Program noted that 
the veteran gave a history of being affected during basic 
training, and that he later received psychiatric treatment.  
Current symptoms reportedly included that he was restless, 
frequently forgetful, and irritable, and suffered from 
insomnia, nightmares, and auditory hallucinations.  He had 
paranoid features and was very deteriorated and dependent.  
There was improvement with medication.  There was a 
diagnostic impression of severe depression.

An undated letter submitted by Dr. Emilio Pagan Gordils 
indicates that Dr. Gordils treated the veteran in 1980 and 
1981.  It was stated that the veteran began to get sick 
several years previously, and that his condition worsened in 
the beginning of 1980.  He was anxious and irritable, and 
began to develop personality changes.  He was also indicated 
as being nervous and moody, and as having visual and auditory 
hallucinations.  He did not like to communicate or socialize 
and preferred to isolate himself from others.  Following 
examination, Dr. Gordils described the veteran's condition as 
undifferentiated type severe schizophrenia.  He was indicated 
as having marked personality disorganization, and as being 
unable to perform any type of gainful work.

Social Security Administration (SSA) records dated in April 
1981 indicate that the veteran was found to be disabled as of 
May 1980, with a diagnosis of undifferentiated type 
schizophrenia.  This determination relied in part upon a 
March 1981 psychiatric evaluation performed by Dr. J. A. 
Mojica Sandoz.  Following examination, Dr. Sandoz rendered a 
diagnosis of undifferentiated type schizophrenia.  According 
to this doctor's report, psychiatric history dated to 
hospitalization for a month during service for an acute 
psychotic episode, and it was also noted that he had received 
post-service psychiatric treatment.

In July 1981, the veteran's wife appeared at a hearing before 
the RO.  She testified that the veteran was healthy at the 
time of his entrance into service but shortly thereafter was 
hospitalized for psychiatric symptomatology.  She reported 
that the veteran had suicidal ideation, was undergoing 
psychiatric treatment, and had been approved for disability 
benefits by the SSA.

In October 1982, the veteran was evaluated by the Division of 
Disability Determinations of the Department of Labor for the 
State of New Jersey.  History included hospitalization for a 
month in service for an acute psychotic episode, as well as 
psychiatric treatment after service.  Current complaints 
concerning social isolation, difficulties with sleep, 
withdrawn behavior, feelings of persecution, and paranoia 
were presented.  Following examination, the veteran was 
diagnosed with paranoid type schizophrenia.  It was noted 
this was an incurable illness which had periods of 
exacerbation and remission.  An additional evaluation 
performed by the Division of Disability Determinations in 
November 1982 also rendered a diagnosis of paranoid type 
schizophrenia.  Psychiatric history dated to hospitalization 
for a "nervous breakdown" while in the Air Force.

Medical records, including CT scans of the head, refer to the 
veteran sustaining head trauma in a September 1984 vehicle 
accident, and reportedly the injuries included damage to the 
brain, vision, and hearing. 

In August 1985, Dr. Gordils submitted a statement in which he 
said that the veteran had schizophrenia.

VA and private outpatient records from the 1990s show ongoing 
treatment for psychiatric symptoms, as well as for various 
other conditions.  Diagnoses included schizophrenia, 
dysthymia disorder (depression), and generalized anxiety 
disorder.

In May 1990, a psychiatric evaluation performed by the 
Commonwealth of Puerto Rico's Compensation Administration for 
Automobile Accidents diagnosed the veteran with chronic 
neurosis following an accident.  It was indicated that he 
received SSA benefits because of his nerves.  

In July 1990, the veteran filed an application to reopen his 
previously denied claim for service connection for a 
psychiatric condition.  [As noted, the Board has since 
reopened the claim based on new and material evidence.]

In June 1994, the veteran was given a VA mental examination.  
It was noted that he had a history of a closed head injury in 
1984 in a car accident.  It was noted he had optic nerve 
atrophy and hearing loss as a result of injury in that 
accident.  Following examination, he was diagnosed with 
severe dementia due to head trauma.  

In September 2002, the veteran was given another VA mental 
examination.  Following examination, he was diagnosed with 
depressive disorder with dementia features, not otherwise 
specified, secondary to head trauma.  The examiner opined 
that the veteran's current emotional situation and 
neuropsychiatric condition were related to his 1984 motor 
vehicle accident and had their onset following this accident.  
The doctor said the veteran's in-service hospitalization and 
psychiatric evaluation were due to his reaction to service-
related routine military stress.  The VA examiner felt there 
was no basis for the diagnosis of schizophrenia by Dr. Pamiez 
in 1976.  It was noted that the veteran's emotional reaction 
to stressful situations had been documented after service in 
relation to marital problems and other life situations.

II.  Analysis

The VA has notified the veteran of the evidence necessary to 
substantiate his claim.  Some relevant medical records have 
been obtained by the RO, although the RO did not obtain 
detailed service hospitalization records as requested in the 
Board's remand.  Moreover, the last supplemental statement of 
the case from the RO notes that there apparently are 
additional SSA records to be obtained.  The duty to assist 
ordinarily would require the VA to make further efforts to 
obtain such federal records.  There are also references to 
additional post-service treatment sources.  However, as the 
Board is able to rule in favor of the veteran based on the 
existing record, no further development in this old appeal is 
warranted.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more, 
service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, these provisions are inapplicable to the present 
case since the veteran served less than 90 days.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served on active duty from December 12, 1974 to 
January 17, 1975.  Some post-service records speculate that 
the veteran may have had a psychiatric disorder even before 
service, but there is no credible evidence of this; the 
service enlistment examination was negative for a psychiatric 
disorder; and the presumption of sound mental health on 
entrance into service has not been rebutted.  Available 
service records indicate that less than a week after starting 
active duty, the veteran was referred for hospital evaluation 
for nervous problems; he remained hospitalized from December 
18, 1974 to January 14, 1975; during the admission he was 
diagnosed with transient situational reaction manifested by 
anxiety, depression, and agitation in a basic training 
situation; and this problem led to his administrative 
discharge from service.  Again, detailed records of this 
service hospitalization have not been obtained.  However, on 
its face, psychiatric hospitalization for nearly a month does 
not suggest a minor mental disturbance.

The veteran has reported post-service psychiatric treatment 
beginning in February 1975, immediately after service, even 
though only medical records from somewhat later have been 
obtained.  Lay statements are to the effect that the veteran 
had continuous psychiatric problems since he left service, 
and these statements help to show continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The first available 
post-service medical record of psychiatric treatment refers 
to treatment for schizophrenia by a private doctor in April 
and June 1976.  Continuing medical records thereafter, 
through the 1990s, show a chronic acquired psychiatric 
disorder, with such diagnoses as anxiety, depression, and 
schizophrenia.  

In 1984 the veteran sustained head trauma in a vehicle 
accident, and records show some brain damage and dementia as 
the result of that injury.  Yet the existence of a chronic 
acquired psychiatric disorder (with such diagnoses as 
anxiety, depression, and schizophrenia) was well established 
prior to the 1984 head injury, and it cannot be said that 
dementia from the head injury eradicated the already existing 
psychiatric illness.  Many of the medical records from after 
the 1984 head injury show the continuing existence of the 
antecedent psychiatric illness, and these records outweigh 
the opinion of the 2002 VA examiner who suggested that all of 
the current mental problems are due to the 1984 head injury.  
Of course, logic also dictates that the additional mental 
impairment from the post-service head injury is unrelated to 
service.  

Due to lack of complete service records, details of the in-
service psychiatric hospitalization cannot be known with 
certainty.  Some post-service records refer to the service 
hospitalization as involving a psychotic break or a "nervous 
breakdown," although this is only by history given by the 
veteran.  The brief statement by the service doctors in 
connection with the recommendation for discharge refers to a 
transient situational reaction with anxiety, depression, and 
agitation.  However, medical records beginning soon after 
service suggest that the mental problems in service were more 
than a mere "transient situational reaction."  The evidence 
in its entirely tends to show that the anxiety and depression 
noted in service continued in chronic form after service, and 
that schizophrenia noted soon after service also originated 
with the service psychiatric episode which necessitated 
hospitalization.

After weighing the evidence for and against the reopened 
claim for service connection, the Board finds it is about 
equally divided on the question of service onset of a 
psychiatric disorder.  Applying the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b) in favor of the veteran, the Board 
finds that a chronic acquired psychiatric disorder (with 
various diagnoses including anxiety, depression, and 
schizophrenia) began during the veteran's active duty.  The 
condition was incurred in service, and service connection is 
warranted.
 

ORDER

Service connection for a psychiatric disorder (with various 
diagnoses including anxiety, depression, and schizophrenia) 
is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

